Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL document IronMan Metals (herein IronMan).
	In reference to claim  1, IronMan teaches a method of transporting grounding plates (see page 1, line 7 which mentions shipping and handling and line 8-9 which mentions the plates can be stacked), comprising: providing a plurality of grounding plates (page 1, lines 8-9 mention plates can be stacked on each other) that are made from an electrically conductive material (page 1, line 1 mentions the plate is a ground plate), each grounding plate comprising: a plate body (illustrated in the ISOMETRIC VIEW), the plate body having a first face (i.e. the top surface) and a second face (i.e. the bottom surface) opposite and parallel to the first face, the first and second faces being planar; a grounding connector (vertical flange shown in the ISOMETRIC VIEW) formed from the same material as the plate body, having a first end (i.e. the portion of the flange connected to the plate body) and a second end (i.e. the distal end of the flange), the first end being connected to the plate body;  wherein the grounding connector is bendable relative to the plate body about the first end of the grounding connector from a planar configuration to a functional configuration (see page 1, lines 3-4 which mention the flange can be left flat or easily bent for a vertical connection above the finished floor), wherein, in the planar configuration (see page 2, I-PLATE TYPE 1), the grounding connector is aligned with and parallel to the first and second faces of the plate body, and in the functional configuration (see page 2, ISOMETRIC VIEW), the grounding connector is at an angle relative to the first face of the plate body; and stacking the plurality of grounding plates in the planar configuration (page 1, lines 8-9 mention stacking the plates); and transporting (see page 1, line 7, which mentions shipping and handling) the stacked plurality of grounding plates to a destination.
	In reference to claim  2, IronMan teaches wherein, in the planar configuration, the grounding plate forms a rectangle (see the figures in IronMan).
	In reference to claim  3, IronMan teaches wherein, in the planar configuration, the grounding connector extends along a long edge of the rectangle (see page 2, I-PLATE TYPE 1).  
In reference to claim  4, IronMan teaches wherein the grounding connector has a wire connection point (see page 1, lines 4-5 which there is a hole in the flange to allow for various connections to be used.  Therefore, this is seen to encompass “a wire connection point”) toward the second end of the grounding connector for connecting to a grounding wire of a structure (see page 1, lines 4-5 which there is a hole in the flange to allow for various connections to be used.  Therefore, this is seen to encompass “a wire connection point” and “for connecting to a grounding wire of a structure”).
In reference to claim  5, IronMan teaches the grounding plate comprises cutting (see page 2, I-PLATE TYPE 1, “CUT LINE”) the grounding plate from a peripheral edge to an intermediate point within the peripheral edge to form the plate body and the grounding connector.  
In reference to claim  6, IronMan teaches a method of electrically grounding a structure (page 1, lines 1-6 mention the ground plate can be buried and has a flange to allow for various connections to be used.  Therefore, different structures can be grounded to the grounding plate), comprising: providing a grounding plate (page 1, line 1 mentions the plate is a ground plate) that is made from an electrically conductive material, the grounding plate comprising:  a plate body (shown in the ISOMETRIC VIEW), the plate body having a first face (i.e. the top surface) and a second face (i.e. the bottom surface) opposite and parallel to the first face, the first and second faces being planar; a grounding connector (vertical flange shown in the ISOMETRIC VIEW) formed from the same material as the plate body, having a first end (i.e. the portion of the flange connected to the plate body) and a second end (i.e. the distal end of the flange), the first end being connected to the plate body; bending the grounding connector relative to the plate body about the first end of the grounding connector from a planar configuration to a functional configuration (see page 1, lines 3-4 which mention the flange can be left flat or easily bent for a vertical connection above the finished floor), wherein, in the planar configuration (see page 2, I-PLATE TYPE 1), the grounding connector is aligned with and parallel to the first and second faces of the plate body, and in the functional configuration (see page 2, ISOMETRIC VIEW), the grounding connector is at an angle relative to the first face of the plate body; installing the grounding plate in a ground surface such that the plate body is embedded below the ground surface and the second end of the grounding connector extends above the ground surface (see page 1, lines 1-2, which mention the vertical flange allows the ground plate to be buried yet still protrude above the concrete floor for future connections).
In reference to claim  7, IronMan teaches the step of removing the grounding plate from a stack of a plurality of grounding plates in the planar configuration (page 1, lines 8-9 mention plates can be stacked on each other).  
In reference to claim  8, IronMan teaches wherein installing the grounding plate in the ground surface comprises pouring a layer of concrete above the plate body and below the second end of the grounding connector (page 1, lines 1-2 mentioned burying the ground plate in concrete with the flange protruding above the concrete floor.  Therefore, this would require pouring a layer of concrete above the plate body and below the second end of the ground connector).  
In reference to claim  9, IronMan teaches in the planar configuration, the grounding plate forms a rectangle (see page 2, I-PLATE TYPE 1).
In reference to claim  10, IronMan teaches in the planar configuration, the grounding connector extends along a long edge of the rectangle (see page 2, I-PLATE TYPE 1).
In reference to claim  11, IronMan teaches the grounding connector has a wire connection point (see page 1, lines 4-5 which there is a hole in the flange to allow for various connections to be used.  Therefore, this is seen to encompass “a wire connection point”) toward the second end of the grounding connector for connecting to a grounding wire of a structure (see page 1, lines 4-5 which there is a hole in the flange to allow for various connections to be used.  Therefore, this is seen to encompass “a wire connection point” and “for connecting to a grounding wire of a structure”) and wherein installing the grounding plate comprises connecting a wire (not shown, but connects to the hole in the flange) between the structure and the wire connection.
In reference to claim  12, IronMan teaches wherein providing the grounding plate comprises cutting (see page 2, I-PLATE TYPE 1, “CUT LINE”) the grounding plate from a peripheral edge to an intermediate point within the peripheral edge to form the plate body and the grounding connector.
In reference to claim  13, IronMan teaches a stack of grounding plates (page 1, lines 8-9 mention plates can be stacked on each other), comprising:  a plurality of grounding plates in a stacked relationship, each grounding plate comprising: a plate body (illustrated in the ISOMETRIC VIEW), the plate body having a first face (i.e. the top surface) and a second face (i.e. the bottom surface) opposite and parallel to the first face, the first and second faces being planar; a grounding connector (vertical flange shown in the ISOMETRIC VIEW) formed from the same material as the plate body, having a first end (i.e. the portion of the flange connected to the plate body) and a second end (i.e. the distal end of the flange), the first end being connected to the plate body; wherein the grounding connector is bendable relative to the plate body about the first end of the grounding connector from a planar configuration to a functional configuration (see page 1, lines 3-4 which mention the flange can be left flat or easily bent for a vertical connection above the finished floor), wherein, in the planar configuration (see page 2, I-PLATE TYPE 1), the grounding connector is aligned with and parallel to the first and second faces of the plate body, and in the functional configuration (see page 2, ISOMETRIC VIEW), the grounding connector is at an angle relative to the first face of the plate body.  
In reference to claim  14, IronMan teaches in the planar configuration, each grounding plate forms a rectangle.
In reference to claim  15, IronMan teaches wherein, in the planar configuration, the grounding connector extends along a long edge of the rectangle (see page 2, I-PLATE TYPE 1).
In reference to claim  16, IronMan teaches wherein the grounding connector has a wire connection point  (see page 1, lines 4-5 which there is a hole in the flange to allow for various connections to be used.  Therefore, this is seen to encompass “a wire connection point”)  toward the second end of the grounding connector for connecting to a grounding wire of a structure (see page 1, lines 4-5 which there is a hole in the flange to allow for various connections to be used.  Therefore, this is seen to encompass “a wire connection point” and “for connecting to a grounding wire of a structure”).
In reference to claim  17, IronMan teaches wherein the grounding plate is formed by cutting (see page 2, I-PLATE TYPE 1, “CUT LINE”) the grounding plate from a peripheral edge to an intermediate point within the peripheral edge to form the plate body and the grounding connector.  


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        07/14/2022